           Case 1:18-cv-11203-RA Document 15-1 Filed 04/25/19 Page 1 of 3



BY ECF                                                                     April 25, 2019

Honorable Ronnie Abrams, U.S.D.J.
United States District Court
   for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square Courtroom 1106
New York, NY 10007

Re:      Hirsch v. VETR Inc.
         Docket No. 1:18-cv-11203-RA

Dear Judge Abrams,

         Pursuant to Your Honor’s December 13, 2018 Order (Dkt. 10) Plaintiff Steven Hirsch
(“Plaintiff,” or “Hirsch”) and Defendant VETR, Inc. (“Defendant,” or “VETR”) jointly submit
this letter in anticipation of the Status Conference scheduled for 1:45 PM on May 1, 2019.

      1. Brief Description of the Case

      Plaintiff’s Perspective

        Hirsch is a professional photographer in the business of licensing his photographs to
online and print media for a fee. Hirsch photographed three cyber crooks in Court. Hirsch’s
photographs were properly and timely registered timely with the United States Copyright Office.

       VETR ran Hirsch’s photographs on its Website. Hirsch did not license, give permission
nor consent to publication of the photograph by the VETR.

       Hirsch asserts that the VETR’s infringement was willful, intentional, purposeful, and in
disregard or indifference to Hirsch’s rights in the photograph.

         Defendant’s Perspective

        Vetr Inc. was a start-up company that created a website where anyone could post their
views, free of charge, about a stock, its expected market price or the like. The business concept
was similar to the Zagat guide where anyone could rate a restaurant. Vetr anticipated that data
aggregators might purchase the stock-view data posted to the website. Vetr attempted to raise
more funds from investors in 2017-2018, but failed. Vetr has not been successful. In mid-2018,
Vetr ceased to have any employees. Vetr had no net income and losses in 2017 and 2018, as
reflected in its tax returns.

        Vetr’s website had received some financial related articles from other sources. Vetr no
longer receives such articles. Vetr’s website remains open only for anyone to post their stock
views.
         Case 1:18-cv-11203-RA Document 15-1 Filed 04/25/19 Page 2 of 3



       Vetr had received electronically an article of ZeroHedge that included two of Plaintiff’s
photographs that had appeared in a New York Post article. Vetr did not realize that the article
included photographs. When Vetr learned of this action, Vetr arranged for the article with the
photographs to be deleted.

       Since Vetr learned of the action, and appeared through pro bono counsel on February 8,
2019, Vetr has tried to resolve it. Vetr maintains that there was no willful, intentional, or
purposeful infringement, or disregard or indifference to Plaintiff’s rights.

   2. Jurisdiction

        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§1331
and 1338(a). This Court has personal jurisdiction over the Defendant because the Defendant
resides in and is transacting business in New York. Venue is also proper in this District pursuant
to 28 U.S.C.§1391(b).

   3. Contemplated Motions

   Plaintiff

     Plaintiff anticipates that following the closing of discovery, it will file a motion for
summary judgment against Defendant on liability for copyright infringement.

   Defendant

       Vetr does not now anticipate any motion.

   4. Discovery

   Plaintiff’s Perspective

        No discovery has taken place as of yet. Plaintiff would like to have discovery regarding
where VETR received the Photographs. VETR’s profits from the use of the Photographs, the
policies that VETR has for using photos, the net-worth of VETR.

   Defendant’s Perspective

       Vetr does not now plan to take discovery, as it has focused on trying to settle the action.
Vetr did not make any profit from the photographs. Vetr received an article electronically that
contained the photographs.
         Case 1:18-cv-11203-RA Document 15-1 Filed 04/25/19 Page 3 of 3



   5. Prospect for Settlement

   Plaintiff’s Perspective

        The parties engaged in a preliminary settlement discussion. However, the parties are too
far apart and would like discovery to commence. The parties will continue settlement discussions
during discovery.

   Defendant’s Perspective

        Vetr maintains that the action should be settled consistent with its financial ability and,
assuming infringement, at an amount consistent with the minimum amounts prescribed by the
statutes. Vetr has provided financial information to Plaintiff’s counsel. Vetr maintains that this
action should be settled and requests a settlement conference.

   6. Trial Length

       2-3 days

Respectfully Submitted,


 /s/Richard P. Liebowitz                           /s/M. William Munno
 Richard P. Liebowitz                              Seward & Kissel LLP
 Liebowitz Law Firm, PLLC                          One Battery Park Plaza
 11 Sunrise Plaza, Suite 305                       New York, NY 10004
 Valley Stream, NY 11580                           (212) 574-1587
 (516) 233-1660                                    Munno@sewkis.com
 RL@LiebowitzLawFirm.com

 Attorneys for Plaintiff Steven Hirsch             Attorneys for Defendant
